Citation Nr: 0104319	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99-22 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Whether the appellant filed a timely notice of disagreement 
with respect to the issue of entitlement to service 
connection for the cause of the veteran's death.


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to March 
1945.  He died in March 1997, and the appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1997 RO decision which, in pertinent part, 
denied service connection for the cause of the veteran's 
death.  The appellant was notified of this decision in 
September 1997.  In September 1998, the RO received a letter 
from a Veterans Services Representative, enclosing an 
unsigned statement by the appellant in which she expressed 
her wish to appeal the RO's denial of service connection for 
the cause of the veteran's death.  In October 1998, the RO 
determined that the appellant had not filed a timely notice 
of disagreement (NOD).  The appellant appealed this 
determination.  The appellant initially requested a hearing 
before a member of the Board, and later withdrew her hearing 
request at an informal videoconference before an RO decision 
review officer.  

The issue of entitlement to service connection for the cause 
of the veteran's death will be addressed in the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for the 
cause of the veteran's death and notified the appellant of 
the adverse decision on September 11, 1997.

2.  On September 8, 1998, a timely and substantially complete 
NOD was received from the appellant with respect to the 
September 1997 denial of service connection for the cause of 
the veteran's death.


CONCLUSION OF LAW

The NOD for the issue of entitlement to service connection 
for the cause of the veteran's death was timely filed.  38 
U.S.C.A. § 7105(b) (West 1991); 38 C.F.R. §§ 20.201, 20.302 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) to the rating decision and, after a 
statement of the case (SOC) is issued, a timely filed 
substantive appeal.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.200 (2000).  The claimant has one year from 
the date of notification of the rating decision to file a NOD 
to initiate the appeal process, otherwise, that determination 
will become final.  38 U.S.C.A. § 7105(b),(c) (West 1991); 
38 C.F.R. § 20.302(a) (2000).  The date of mailing the letter 
of notification of the determination will be presumed to be 
the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  Id.  

Governing law provides that NODs must be in writing and may 
be filed by the claimant, the claimant's legal guardian, or 
such accredited representative, attorney, or authorized agent 
as may be selected by the claimant or legal guardian.  
38 U.S.C.A. § 7105(b)(2) (West 1991).  The governing 
regulation provides that a written communication from a 
claimant or her representative expressing dissatisfaction 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute an NOD.  38 C.F.R. § 20.201 (2000).

The RO denied service connection for the cause of the 
veteran's death in a September 1997 decision; the appellant 
was notified of this decision by a letter dated on September 
11, 1997.  On September 8, 1998, the RO received a letter 
dated on August 27, 1998 from a Veterans Services 
Representative at the Hazleton Job Center, enclosing an 
unsigned letter dated on August 25, 1998 from the appellant 
in which she expressed her wish to appeal the RO's denial of 
service connection for the cause of the veteran's death.  Her 
name does not appear on the letter, nor does her signature.  
In the August 1998 letter from the Veterans Services 
Representative, he identified the appellant, and indicated 
that she wanted to file an appeal regarding the RO's denial 
of service connection for the cause of the veteran's death.  
He also enclosed several photocopies, including the September 
1997 RO decision, the September 1997 RO notification letter, 
and multiple medical records.

The RO received the appellant's unsigned letter on September 
8, 1998, but did not return it to her for signature, 
retaining a copy in the claims file.  Rather, it appears that 
the letter was inserted into the file, and the RO simply 
determined that she had not filed a timely NOD.  The Board 
notes that in the appellant's August 1998 letter, she 
identified the veteran and referred to him as her husband, 
gave his VA claim number, and included argument concerning 
the appeal.  Her address was listed at the top of the letter.  
The letter was submitted with a photocopy of the RO's 
September 1997 notification letter, which was addressed to 
her.  Thus, there was no question concerning the claim the 
submitted letter pertained to or that it was intended as a 
NOD.

The appellant's August 1998 letter, received on September 8, 
1998, fulfilled the five elements of an NOD:  it expressed 
disagreement with an RO decision, was in writing, was filed 
with the RO, was filed within one year after the date of 
mailing of notice of the result of that RO decision, and was 
filed by an authorized agent.  See 38 U.S.C. § 7105 (West 
1991); Gallegos v. Gober, 14 Vet. App. 50 (2000).  The Board 
is of the opinion that the mere technical omission of a 
signature, in a case where all necessary identifying 
information was provided, along with pertinent argument, is 
sufficient to constitute an adequate NOD.  The appellant's 
September 1998 submission is substantially complete and is 
accepted as a timely filed NOD.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2000).


ORDER

A timely NOD was received regarding the issue of entitlement 
to service connection for the cause of the veteran's death.


REMAND

Initially, the Board notes that the case was certified to the 
Board in March 2000, and in June 2000 the Board received 
additional evidence and correspondence directly from the 
appellant.  Such material should be reviewed by the RO.  38 
C.F.R. § 20.1304(c) (2000).

In light of the current Board decision which determined that 
the appellant has submitted a timely NOD, the Board finds 
that the RO should issue a statement of the case on the issue 
of entitlement to service connection for the cause of the 
veteran's death (with consideration of all additional 
evidence), and provide the appellant with an opportunity to 
thereafter perfect an appeal of this issue by submission of a 
timely substantive appeal.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 19.26, 19.29, 19.30 (2000); Manlincon v. West, 
12 Vet. App. 238 (1999).

The appellant is advised that she is currently unrepresented 
in her appeal, and that she has a right to a representative 
if she so chooses.  38 C.F.R. §§ 3.103, 20.600 (2000).  
Regulation provides that she may have only one representative 
at a time before the VA.  38 C.F.R. § 20.601 (2000).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters, as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The RO must inform the 
appellant what evidence is needed to 
substantiate her claim, what evidence the 
VA will obtain and what evidence she has 
to submit. 

2.  The RO should inform the appellant 
that she is unrepresented, and give her 
an opportunity to appoint (on the proper 
form, which should be provided) a service 
organization or other representative to 
represent her before the VA.  Any 
designated representative should be given 
an opportunity to review the file and 
submit written argument on behalf of the 
appellant.

3.  The RO should obtain all VA 
inpatient, outpatient and nursing home 
records from the Wilkes Barre, PA VA 
facility.

4.  The RO should issue the appellant a 
statement of the case on the issue of 
entitlement to service connection for the 
cause of the veteran's death.  The 
appellant should be given the opportunity 
to thereafter perfect an appeal of this 
issue by filing a timely substantive 
appeal. This issue should be certified 
for appellate review only if the 
appellant perfects an appeal of such 
issue.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 


